Name: 96/556/EC: Council Decision of 16 September 1996 appointing four members and eight alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1996-09-24

 Avis juridique important|31996D055696/556/EC: Council Decision of 16 September 1996 appointing four members and eight alternate members of the Committee of the Regions Official Journal L 243 , 24/09/1996 P. 0036 - 0037COUNCIL DECISION of 16 September 1996 appointing four members and eight alternate members of the Committee of the Regions (96/556/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to the Council Decisions of 26 January 1994 (1) and 23 January 1995 (2) appointing members and alternate members of the Committee of the Regions,Whereas four seats as members and eight seats as alternate members of the Committee have become vacant following the resignations of Mr Norbert De Batselier, Mr Hugo Weckx, Mr Michel Lebrun and Mr Tarcisio Grandi, members, and of Mr Antonio GÃ ³mez Fayren, Mr Theo Kelchtermans, Mr Lode Hancke, Mr Louis Vanvelthoven, Mr Stefaan De Clerck, Mr Herman Suykerbuyk, Mr Jean-Claude Van Cauwenberghe and Mr Carlo Andreotti, alternate members, notified to the Council on 18 December 1995, 1 July 1996, 3 September 1996, 25 July 1996, 2 September 1996, 1 July 1996, 19 June 1996, 1 July 1996, 1 July 1996, 10 September 1996, 3 September 1996 and 10 September 1996 respectively;Having regard to the proposals from the Belgian, Italian and Spanish Governments,HAS DECIDED AS FOLLOWS:Sole Article 1. Mr Eddy Baldewijns is hereby appointed a member of the Committee of the Regions in place of Mr Norbert De Batselier for the remainder of the latter's term of office, which runs until 25 January 1998.2. Mr Herman Suykerbuyk is hereby appointed a member of the Committee of the Regions in place of Mr Hugo Weckx for the remainder of the latter's term of office, which runs until 25 January 1998.3. Mr Karel De Gucht is hereby appointed a member of the Committee of the Regions in place of Mr Michel Lebrun for the remainder of the latter's term of office, which runs until 25 January 1998.4. Mr Carlo Andreotti is hereby appointed a member of the Committee of the Regions in place of Mr Tarcisio Grandi for the remainder of the latter's term of office, which runs until 25 January 1998.5. Mr Freddy Sarens is hereby appointed an alternate member of the Committee of the Regions in place of Mr Theo Kelchtermans for the remainder of the latter's term of office, which runs until 25 January 1998.6. Mr Gilbert Bossuyt is hereby appointed an alternate member of the Committee of the Regions in place of Mr Lode Hancke for the remainder of the latter's term of office, which runs until 25 January 1998.7. Mr Peter Vanvelthoven is hereby appointed an alternate member of the Committee of the Regions in place of Mr Louis Vanvelthoven for the remainder of the latter's term of office, which runs until 25 January 1998.8. Mr Paul Dumez is hereby appointed an alternate member of the Committee of the Regions in place of Mr Stefaan De Clerck for the remainder of the latter's term of office, which runs until 25 January 1998.9. Mr Hugo Van Rompaye is hereby appointed an alternate member of the Committee of the Regions in place of Mr Herman Suykerbuyk for the remainder of the latter's term of office, which runs until 25 January 1998.10. Mr Willy Burgeon is hereby appointed an alternate member of the Committee of the Regions in place of Mr Jean-Claude Van Cauwenberghe for the remainder of the latter's term of office, which runs until 25 January 1998.11. Mr Tarcisio Grandi is hereby appointed an alternate member of the Committee of the Regions in place of Mr Carlo Andreotti for the remainder of the latter's term of office, which runs until 25 January 1998.12. Mr Juan Antonio MegÃ ­as GarcÃ ­a is hereby appointed an alternate member of the Committee of the Regions in place of Mr Antonio GÃ ³mez Fayren for the remainder of the latter's term of office, which runs until 25 January 1998.Done at Brussels, 16 September 1996.For the CouncilThe PresidentI. YATES(1) OJ No L 31, 4. 2. 1994, p. 29.(2) OJ No L 25, 2. 2. 1995, p. 20.